DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 2/28/2022.

Response to Arguments
• Applicant’s arguments, see pages 12-14, filed 2/28/2022, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The cited prior art rejection of said claims under 35 U.S.C. 102(a)(2) has been withdrawn. 

Allowable Subject Matter
• Claims 1-20 are allowed.
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “training a language model with a noise-reduction autoencoder based on the multiple pairs of bilingual corpora, wherein the training the language model comprises: obtaining a corpus from the multiple pairs of bilingual corpora; adding the corpus with noise to obtain a noise-added corpus; inputting the noise-added corpus to an encoder to obtain a feature vector; and inputting the feature vector to a decoder for decoding to obtain a newly generated corpus” as cited in claim 1. The same also applies to claim 9 and 17 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674